October 31, 2011 U.S Securities and Exchange Commission treet, N.E. Washington, DC 20549 RE: Vanguard Charlotte Funds (the “Registrant”) FILE NUMBER: 811-22619 Ladies and Gentlemen: We herby transmit for filing pursuant the Securities Act of 1933, as amended (“1933 Act”), and the Investment Company Act 1940, as amended (“1940 Act”), a registration statement on Form N-1A on behalf of the Registrant (“Registration Statement”). The Registrant is registering as a non-diversified, open-end investment company under the 1940
